OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2012 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. PORTFOLIO OF INVESTMENTS The Elite Income Fund December 31, 2011 (unaudited) Bonds 86.4 % Par Value U.S. Government/Agencies Notes and Bonds 19.8% Maturity Coupon Market Value Fannie Mae 07/30/12 % U.S. Treasury Note 04/30/13 % Tennessee Valley Authority 08/01/13 % Private Export Funding Co. 08/15/13 % U.S. Treasury Note 09/30/16 % Fannie Mae 02/25/18 % Fannie Mae (a) 06/25/19 % Tennessee Valley Authority 07/15/20 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Note Inflation Protection Security 01/15/25 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Quasi and Foreign Governments 5.3% Province of Nova Scotia 07/21/15 % Province of Manitoba 02/15/12 % Province of Manitoba 04/28/14 % Province of Ontario 02/05/15 % Total Quasi and Foreign Governments Securitized /Asset Backed Bonds 9.6% AEP Texas Central 07/01/13 % Mercedes Benz Auto Receivables Trust 01/15/14 % Capital Auto Receivables Trust 03/17/14 % Massachusetts RRB Special Purpose Trust 03/15/15 % Mercedes Benz Auto Receivables Trust 03/16/15 % FPL Recovery Funding LLC 08/01/15 % FPL Recovery Funding LLC 08/01/17 % GNMA (577742) 09/15/17 % RSB Bondco LLC 04/01/18 % Freddie Mac (2962 YE) 09/15/18 % Freddie Mac 11/01/25 % Freddie Mac (FHR 1963 Z) 01/15/27 % Fannie Mae (2002-93 A1) 03/25/32 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 1.0% Freeport MC C&G 04/01/17 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Capital Goods 2.0% General Electric Co 02/01/13 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications 5.8% Rogers Communications Inc 03/01/14 % Qwest Corporation 10/01/14 % Qwest Corporation 05/01/16 % Scripps Networks 12/15/16 % Motorola Inc. 11/15/17 % Motorola Inc. 09/01/25 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 0.3% Service Corp. International 06/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 5.7% Fortune Brands 01/15/16 % Domtar Corporation 06/01/17 % Altria Group Inc. 11/10/18 % Archer Daniels Midlands Co 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 7.6% Petrohawk Energy 02/01/12 % Valero Logistics Co 07/15/12 % Petrobras International Fin Co 09/15/14 % Anadarko Petroleum Corp 09/15/16 % Denbury Resource Inc 08/15/19 % NV Energy Inc. 11/15/20 % Mobil Corp. 08/15/21 % Total Corporate Bonds Industrial - Energy PORTFOLIO OF INVESTMENTS The Elite Income Fund December 31, 2011 (unaudited) Par Value Corporate Bonds Industrial - Transportation 1.9% Maturity Coupon Market Value BNSF Funding Trust (a) 12/15/55 % Total Corporate Bonds Industrial - Transportation Corporate Bonds Utilities - Electric8.6% Oncor Electric Delivery Co 05/01/12 % Ameren Corp. Illinois 12/15/13 % Ameren Corp. 05/15/14 % Sempra Energy 06/01/16 % Centerpoint Energy Houston Electric LLC 07/01/23 % Ohio Edison Co. 10/15/38 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 6.4% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products Oper Co 01/31/14 % TGT/Boardwalk Pipeline LLC 06/01/18 % Enterprise Products Oper Co (a) 08/01/66 % Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 7.6% Household Financial Corp 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp. 09/23/14 % Citigroup Inc. 10/15/14 % Ford Credit Auto Owners Trust 11/15/14 % PNC Funding Corp. 09/21/15 % Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance 2.3% John Deere Capital Corp 06/19/12 % InterAmerican Development Bank 10/22/12 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - REIT's 2.5% Senior Housing Properties Trust 01/15/16 % Biomed Realty LP 04/15/16 % Digital Realty Trust LP 03/15/21 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $18,004,624) Shares Common Stock & Pfd 10.5% Citigroup Capital Preferred Diamond Offshore Drilling Inc. DuPont De Nemours & Co Frontier Communications Microsoft Corporation New York Community Bancorp Newmont Mining Corporation Southern Copper TotalS.A. ADR Waste Management Inc. Total Common Stock (Cost $2,300,849) Short Term Investments 2.0% BNY Mellon Money Market 0.050% (b) Total Short Term Investments (Cost $417,745) Total Investments (Cost $20,723,218) 98.9% Other Assets Less Liabilities 1.1% NET ASSETS 100.0% At December 30, 2011, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $20,723,218 is: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a)Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at December 30, 2011.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (b) Represents 7 day effective yield as of December 30, 2011. PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund December 31, 2011 (unaudited) Shares Market Value Common Stock 97.8% Basic Industries 28.0% Arch Coal, Inc. $ Agnico Eagle Mines Ltd Market Vector Jr. GoldMiners SPDR Gold Trust Newmont Mining Corp Seabridge Gold Inc (a) Southern Copper Corp iShares Silver Trust (a) Walter Energy Inc. Total Basic Industries Business Services 7.7% Google Inc. Cl A Microsoft Corp Total Business Services Consumer Goods & Services 6.5% Apple Inc. General Motors Co Total Consumer Goods & Services Energy 21.7% Anadarko Petroleum Corp BP PLC ADR Clean Energy Fuels Corp Diamond Offshore Inc Halliburton Co Transocean Ltd. Total Energy Financial & Insurance 17.3% Goldman Sachs Group Inc. Hartford Financial Svcs Grp Inc. JP Morgan Chase & Co. Lincoln National Corp New York Community Bancorp Total Financial & Insurance Health Care - Pharmaceuticals 11.8% Abbott Laboratories Inc. Merck & Co Inc. Teva Pharmaceutical Inds Ltd Total Health Care - Pharmaceuticals Health Care - Miscellaneous 4.8% Agenus Inc. Total Health Care - Miscellaneous Total Value of Common Stock $ (Cost $ 40,912,874) Shares Market Value Short-Term Investments 8.9% BlackRock Temp Investment Fund 0.07% (b)(c) $ BNY Mellon Money Market 0.11% (c) Total Value Of Short-Term Investments (Cost $3,319,163) Total Investments in Securities (Cost $44,232,037) % Liabilities in excess of other assets -6.7 % ) Net Assets % $ At December 30, 2011, unrealized depreciation of securities, for Federal Income Tax purposes based on cost of $44,232,037, is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) * Non-income producing (a) All or a portion of this security was on loan at December 30, 2011.The value of securities on loan at December 30, 2011 was $2,205,940. (b) This security was purchased with cash collateral received for securities on loan at December 30, 2011. (c) Represents 7 day effective yield as of December 30, 2011. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date February 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date February 21, 2012 By (Signature and Title)* /s/ John W. Meisenbach John W. Meisenbach, Treasurer Date February 21, 2012 * Print the name and title of each signing officer under his or her signature.
